Filed:   September 19, 2000

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 00-6592
                    (CR-89-180-A, CA-99-1107-AM)



United States of America,

                                                Plaintiff - Appellee,

          versus


Willie Horton,

                                               Defendant - Appellant.



                             O R D E R



     The court amends its opinion filed June 28, 2000, as follows:

     On page 2, first full paragraph, line 10 -- “July 13, 1997" is

corrected to read “July 13, 1999.”

                                         For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 00-6592

WILLIE HORTON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CR-89-180-A, CA-99-1107-AM)

Submitted: June 15, 2000

Decided: June 28, 2000

Before NIEMEYER and MOTZ, Circuit Judges,
and HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Dismissed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Willie Horton, Appellant Pro Se. Charles Philip Rosenberg, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Willie Horton appeals the district court's order denying as untimely
his motion under 28 U.S.C.A. § 2255 (West Supp. 2000), in which he
challenges his July 20, 1989, conviction for first degree murder of
another inmate. Where, as here, the prisoner's conviction became
final prior to the enactment date of the Antiterrorism and Effective
Death Penalty Act of 1996, the one-year limitations period provided
by 28 U.S.C.A. § 2244(d) (West Supp. 2000), will run from April 24,
1996, the effective date of the statute. See Brown v. Angelone, 150
F.3d 370, 375-76 (4th Cir. 1998). Because Horton's motion was exe-
cuted on July 13, 1999, and filed on July 20, 1999, it was untimely.

Horton contends he has the right to additional time to file his
motion, based upon a government impediment, specifically, the gov-
ernment's alleged failure to disclose a November 7, 1989, Housing
Status Report reflecting that Horton was moved on the night of the
murder of which he was convicted. However, even giving Horton the
benefit of that additional time, based upon his claim that until the dis-
closure of the document during a summary judgment hearing he could
not have known the facts upon which his motion is based, Horton's
motion still was untimely filed, having been filed more than one year
after November 25, 1997, the date the alleged governmental impedi-
ment was removed by way of the district court's Memorandum Opin-
ion granting the government's motion for summary judgment.

Accordingly, we deny a certificate of appealability and dismiss.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

DISMISSED

                     2